Case 2:19-cr-00956-SMB Document 1 Filed 07/24/19 Page, pf 104 lou \ 2014

UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF ARIZONA
_ UNITED STATES OF AMERICA
V, CRIMINAL COMPLAINT
MILES COYOTE CASE NUMBER: \Q4-|S 15M 7_

I, the undersigned complainant, being duly sworn, state the following is true and correct to the

best of my knowledge and belief:
COUNT 1

Between on or about February 11, 2019 and May 5, 2019, in the District of Arizona, defendant
MILES COYOTE, using the mail and any facility and means of interstate and foreign commerce,
knowingly attempted to persuade, induce, entice, and coerce an individual who had not attained the
age of 18 years, to engage in any sexual activity for which a person can be charged with a criminal
offense.

In violation of Title 18 United States Code; Section 2422(b).

I further state that I am a Special Agent with the Federal Bureau of Investigation and this

complaint is based on the following facts:
SEE ATTACHED AFFIDAVIT INCORPORATED HEREIN.

Continued on the attached sheet andmadeaparthereofi [>] Yes [_] No
REVIEWED BY: AUSA Krista Wood \/)

Pursuant to 28 U.S.C, 1746(2), I declare under penalty of perjury that the foregoing is true and correct.

Nicholas Ballance, Special Agent, FBI Y Mi

 

 

 

Complainant’s Name and Title Comptainant’s Signature 7
4 24 [2019 ak \'23 pm _ Yuma, Arizona

 

 

Date / Time City and State

Honorable James F. Metcalf, U.S. Magistrate Judge
Name & Title of Judicial Officer

 

 
~ Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 2 of 10

DISTRICT OF ARIZONA
AFFIDAVIT

I, Nicholas Ballance, being first duly sworn, hereby depose and state as follows:

1. I have been a Special Agent (SA) with the Federal Bureau of Investigation
(FBI) since June of 2016. As a SA of the FBI, I am an investigative or law enforcement
officer within the meaning of Section 2510(7) of Title 18 United States Code, that I, I am
an officer of the United States who is authorized by law to conduct investigations of, and
make arrests for, offenses enumerated in Title 18.

2. Lama graduate of the FBI Training Academy in Quantico, Virginia, where
I received training in narcotics investigations, white collar crime, cyber-crime,
interviewing, interrogation, evidence collection, intelligence analysis, and legal matters,
among other topics. I am currently assigned to the Yuma Resident Agency of the
Phoenix Division. As part of my duties with the FBI, I investigate violations of federal
law, including crimes conducted in Indian Country.

3... Prior to joining the FBI, I served as a Deputy United States Marshal with
the United States Marshals Service for nine years. As part of my training, I attended the
twelve-week Criminal Investigator Training Program and six-week Basic Deputy United
States Marshal Training at the Federal Law Enforcement Training Center in Glynco,
Georgia. I have also attended specialized law enforcement training on numerous topics
such as fugitive investigations, financial investigations, and technical surveillance.

4, In the course of my official duties, I am charged with the investigation of

crimes occurring within the Cocopah Indian Community, which is within the District of
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 3 of 10

Arizona. Based on your affiant’s training and experience, I know the Cocopah Indian
Community is a federal recognized Indian tribe. The facts in this affidavit come from my
personal observations, my training and experience, and information obtained from other
agents and witnesses. Due to the fact that this affidavit is being made to establish
probable cause, your affiant has not listed each and every fact known regarding the
investigation of this incident,

PROBABLE CAUSE

5. On June 19, 2019, your affiant received information from the National |
Center for Missing and Exploited Children (NCMEC) regarding a conversation that was
reported by Facebook via NCMEC’s cyber tip-line. Excerpts from this conversation
were sent by Facebook to NCMEC.

6. Facebook is accessed from an Internet connected electronic device.
Facebook Messenger is an online messaging program within Facebook.

7. Facebook identified a conversation between two Facebook accounts, the
first account with display name “MILEZ COYOTEE” and user identification
“10003621 1263562”, (hereafter, Facebook Account 1) and the second account had a
display name that matches the 14-year-old minor JANE DOE (full identifiers known to
me) and user identification “100013806403341” (hereafter, Facebook Account 2).

8. Facebook Account | lists a date of birth of April 15, 1994 and a verified

phone number as 928-285-7985.

 
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 4 of 10

9, Pursuant to administrative subpoena to AT&T, 928-285-7985 is subscribed
to MILES COYOTE, and has been since February 17, 2019.

10. Queries of the Arizona Department of Public Safety indicated that MILES
COYOTE’s date of birth is April 15, 1994.

11. Two profile photos that were uploaded for Facebook Account 1 match
known photographs of MILES COYOTE obtained from the Arizona Department of.
Public Safety.

12. MILES COYOTE is a certified Cocopah Tribal member.

13. | Facebook Account 2 has a profile picture of JANE DOE.

14. - On June 25, 2019, in a forensic interview, JANE DOE confirmed that
Facebook Account 2 belonged to JANE DOE. |

| 15. Pursuant to a search warrant served on Facebook for Facebook Accounts 1
and 2, an additional Facebook Account with the display name “MILEZ COYOTEE” and
user identification “100003 162163619” (hereafter, F acebook Account 3) was found to be

‘in communication with Facebook Account 2.

16. A review of several photographs sent by Facebook Account 3 to Facebook
Account 2 matched the known driver license photo of MILES COYOTE. In addition, the
user of Facebook Account 3 told the user of Facebook Account 2 that he drives a 2017
ted Chevrolet Sonic.

17, A query of the Arizona Department of Public Safety indicated that

COYOTE owns a 2017 Chevrolet Sonic bearing Arizona license plate CKR-1747.
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 5 of 10

Cocopah Police Department officers observed COYOTE drive the red Chevrolet Sonic
bearing Arizona license plate CKR-1747 as recently as June of 2019.

18. The following conversation between the user of Facebook Accounts 2 and
3 occurred via Facebook Messenger between February 11, 2019 at 2:42 PM Arizona
Mountain Standard Time (MST) and February 12, 2019 at 12:11 AM MST:

_ COYOTE- We should chill and smoke
JANE DOE- Yea wen ?
COYOTE- Today haha
JANE DOE- I can’t leave the house
JANE DOE- Wat about tomorrow ? ,
COYOTE- Awww why not?
_ JANE DOE- My mom won’t let me (emoji)
JANE DOE- But let’s chill tomorrow.?
COYOTE- Ok what time
JANE DOE- Um morning ?
COYOTE- Yeah but where do I pick you up at
JANE DOE- My house but park across the street (emoji)
JANE DOE- At 8?
COYOTE- Yeah ,how old are you?
JANE DOE- Does it matter (emoji)
COYOTE- No haha I’m jus asking I’m tryna fuck (emoji)
- COYOTE- Do you want to
JANE DOE- I do but like can’t rn
JANE DOE- I’m on my period (emoji)
COYOTE- You can suck my dick (emoji)
JANE DOE- Alright (emoji)
COYOTE- You still down haha (emoji)
JANE DOE- Fuck it yea
JANE DOE- So u picking me up tmr at 8 am ?
COYOTE- Yeah are you ditching school?
JANE DOE- Haha yea I haven’t, been in school for a week

~ COYOTE- Cool (emoji) we can still fuck with condoms (emoji) .
JANE DOE- I’m down
COYOTE- Can you send me pics

JANE DOE- Wat will I get in return. ?
4
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 6 of 10

COYOTE- Whatever you want (emoji)
JANE DOE- Wat pics u wanna see
COYOTE- Body pics w your cute face
JANE DOE- Nude ?

COYOTE- Yeah if you can

JANE DOE- I’m flat but oh well (emoji)

TANE DOE- (Photograph sent that shows JANE DOE exposing her bare breasts
and buttocks.)
COYOTE- (emoji) bby your fine asf (emoji)(emoji)
JANE DOE- Haha thanks I guess (unknown character)
COYOTE- Wanna see mine ?
JANE DOE- Yupp
'. COYOTE- (Photograph sent that shows COYOTE sitting on a bed wearing a black
shirt, grey hat, and exposed erect penis.)
JANE DOE- Dang (emoji)(emoji)

COYOTE- My dick is bigger than 9 inches
_ JANE DOE- Damnnn (emoji) your prolyl the biggest one so far
COYOTE- I’m all you need (emoji) how big are your tits
JANE DOE- (émoji) awww(emoji) and idk haha hold up
JANE DOE- (Photograph sent that shows a female’s bare breasts)
JANE DOE- Like that (emoji)
COYOTE- Mmm baby I wanna suck them and fuck your deep (emoji)
. COYOTE- They’te pretty big in person to (emoji)(emoji)(emoji)

COYOTE: Its okay (emoji)(emoji) you should show me your pussy too
JANE DOE- Yea I should (emoji) not rm tho

19. Based on your affiants training, experience, and knowledge of the
investigation, when JANE DOE message “rn,” she means “right now.”

20. The following conversation between the user of Facebook Accounts 2 and
3 occurred via Facebook Messenger between February 12, 2019 at 7:53 AM MST and
February 12, 2019 at 8:21 AM MST:

JANE DOE- Imma be at apartments

COYOTE- Ok do I pick you up there ?
JANE DOE- Yea

5

 
. Case 2:19-cr-00956-SMB Documenti Filed 07/24/19 Page 7 of 10

COYOTE- K omw
COYOTE- I’m here

21. Based on your affiant’s training, experience, and knowledge of the
investigation, when COYOTE messaged “omw,” he meant “on my way” to pick up
JANE DOE.

22. The following conversation between the user of Facebook Accounts 2 and
3 occurred via Facebook Messenger between March 28, 2019 at 8:50 PM MST and
March 28, 2019 at 9:45 PM MST:

COYOTE- Wyd

JANE DOE- Home all sick (emoji)
COYOTE- Dam I wanted to chill w you
JANE DOE- Wen I get better alright

COYOTE- Hurry and get better lol and send me nudes

JANE DOE- (emoji) u send nudes nigga

COYOTE- Lol Pll send you one

COYOTE- (Photo sent of COYOTE wearing a black hat, grey shirt, unbuttoned

blue jeans, and his exposed erect penis).

JANE DOE- I didn’t think u actually would but damnnn (unknown characters)
_ COYOTE- Only for you (emoji)(emoji)

COYOTE- I wanna fuck you more

JANE DOE- (emoji)sameecee

COYOTE- I hope I fucked you good enough last time we chilled

COYOTE- Your pussy feels bomb af

JANE DOE- It felt so fucken good not gunna lie

COYOTE- I love how you were moaning to

COYOTE- You got a nice body

JANE DOE- Hell nabh I’m fat (emoji)

COYOTE- Fuck no your bomb lol I held you from the back, I was falling in
~ JANE DOE- Damnnn(emoji)(emoji)

JANE DOE- Yea

COYOTE- K omw

COYOTE- I’m here

 
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 8 of 10

23. Based on your affiant’s training, experience, and the knowledge of the
investigation, your Affiant is aware that when COYOTE messaged “Wyd,” he meant
“what you doing?”

24, ‘The following conversation between the user of Facebook Accounts 2 and
3 occurred via Facebook Messenger between April 15, 2019 at 8:12 AM MST and April
15, 2019 at 8:17 AM MST:

JANE DOE- U took too long now my mom isn’t letting me go no where

COYOTE- Lol

JANE DOE- Unless u down to pick me up from school

COYOTE- Yeah -

JANE DOE- Dang (emoji) like go in the office at SMS and say my name I’m in 8°

COYOTE- Fr lol

25. Based on your affiant’s training, experience, and knowledge of the
investigation, your Affiant is aware that when JANE DOE messages “SMS,” JANE DOE
refers to Somerton Middle School. When JANE DOE messaged “I’m in 8th,” she meant
that she was in the 8th grade.

26. Somerton School District in Somerton, Arizona, confirmed that JANE DOE
attended Somerton Middle School for the 20 is — 2019 school year and was in the 8th —
grade.

27. The following conversation between the user of Facebook Accounts 1 and
2 occurred via Facebook Messenger between May 4, 2019 at 12:56 AM MST and May 4,
2019 at 1:30 AM MST: |

COYOTE- Let’s chill

_ JANE DOF- II let ya no wen
JANE DOE- My mom left rn tho

 
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 9 of 10

COYOTE- Can I get u

COYOTE- Ok ?’m omw

COYOTE- 15 minutes

COYOTE- Here

28, The following conversation between the user of Facebook Accounts 1 and
2 occurred via Facebook Messenger between May 5, 2019 at 8:52 AM MST and MST:

COYOTE- Wyd

JANE DOE- Jus woke up lmao.... Bouta make sum breakfast for the lil ones

- COYOTE- That’s nice of you, it was fun the last time we chilled

JANE DOE- (emoji)(emoji)frrrr .

COYOTE- Lol is it good when we fuck ?

JANE DOE- Yesssss ofc.

COYOTE- Your pussy feels bomb

JANE DOE- Woww (emoji) ur stupid

29. On June 25, 2019, JANE DOE was forensically interviewed. JANE DOE
denied having sexual intercourse with MILES COYOTE. JANE DOE reported that
MILES COYOTE sent her a picture of his penis via Facebook Messenger and JANE
DOE sent a picture of her breasts to COYOTE via Facebook Messenger. JANE DOE
stated she possibly met COYOTE during a school break in December of 2018, but was
unsure of exactly when she met COYOTE.

30. In the forensic interview, JANE DOE reported that she told COYOTE that
JANE DOE was to start at Kofa High School in the fall of 2019. JANE DOE explained

that COYOTE then commented that she was young.

 
Case 2:19-cr-00956-SMB Document1 Filed 07/24/19 Page 10 of 10

CONCLUSION
31. Based on the foregoing, I believe that there is probable cause to believe that
the defendant committed Inducing a Minor to Engage in Sexual Activity, in violation of
Title 18, United States Code, Section 2242,

Pursuant to 18 U.S.C. § 1746(2), I declare that the foregoing is true and
correct to the best of my knowledge and belief.

7/4 /to i \

Date. Nicholas J. Ballance NL
Special Agent
Federal Bureau of Investigation

   

Sworn to. and subscribed:

aloul201a_at 1: :23 own a

Date/Time able James F, Metcalé——~
ited States Magistrate Judge

 
